Title: To James Madison from William Riggin, 22 October 1807
From: Riggin, William
To: Madison, James



Sir
seal: Consulate of the United States of America at Trieste22 October 1807

I had the honor on the 30th. June of inclosing to you the report of Vessels of the United States arrived in this district to that time.
The Bocco di Cattero being delivered to French, Russian Vessels are now admitted into this Port, but it does not appear that British Vessels have yet that privilege.  Consequently the King of Englands order of the 7th. January 1807 continues in force, which prevents Vessels trading from one Port to another both of which ports are shut to British ships.  Vessels however come here direct from the United States without meeting with any difficulty, and altho most of them have been boarded by British Cruizers, yet, the masters report in general they have been treated with civility by the officers of the ships of war.
The French troops have taken possession of Corfu and the remainder of the Seven Islands, delivered up to them by the Russians as ’tis presumed in Virtue of some of the secret articles of the treaty of Tilsit.  The Islands by a late decree are incorporated, and form an integral part of the French Government.  The Republic established there is consequently at an end.  The Russian troops that garrisoned these Islands and the Bocco di Cattero, to the number of about 5000 men, were embarked on board Russian transports, and under a strong Convoy landed at Venice, altho’ that Port was then under a rigid blockade by the British who were off the Port with two Frigates, and some other light Vessels.  The Russian force being much superior, no resistance was made, altho’ it is generally understood the commander of the blockading squadron protested against this violation, and it is probable the affair may be a subject of future discussion between the two Governments.  Venice is still considered as under blockade altho’ since that event I beleive the British ships have retired from the entrance of the harbor.
By permission of the Austrian Government, the French pass and repass their troops thro’ the surrounding territory into Dalmatia as suits their convenience.
This Government remains on the peace establishment; and appears to have no hostile views of any Kind.
The currency here remains in its form state of variation without any probability of ever recovering its original Value.  At this moment the florin of the country is equal to about twenty three cents of the United States.  I have the honor to be with perfect respect and consideration Sir, Your very obedient servant

Will. Riggin

